Title: To Thomas Jefferson from Schweighauser & Dobrée, 15 August 1788
From: Schweighauser & Dobrée
To: Jefferson, Thomas


          
            
              Sir
            
            Nantes 15 August 1788
          
          We recieved in course Your Excellency’s kind letter of the 20th. Ulto. We knew nothing of the resolve of Congress of the 16th. October 1786. Whatever has been done in America respecting the Alliance since our first application has been witheld from us, and we have never had any answer to our repeated representations. We have shown the resolve and Your Excellency’s letter to Mr. Minyer and represented to him that we had little hopes of ever seeing this affair settled unless we adopt the mode you propose. All we have said has been useless and he persists in his opinion.Vexed to be the only real sufferers in this affair we have applied to an eminent counsellor to be advised by him, but the unhappy disturbances of the province have forced all the lawyers to a resolve not to act till they were arranged, and he has declined giving us his opinion. Thus circumstanced we trust that Your Excellency will find some means of rendering us justice and entirely confide on your equity.
          As Congress directs that the arms shall be applied to the payment of this affair, we would think it advisable to sell them by public auction before a Notary public in whose hands the amount can be deposited, as the warehouse rent grows heavy and in the neglected state in which they lay become every day of less value. We have the honor to be &.,
          
            (Signed) Schweighauser & Dobrée
          
        